DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-8, and 10-12 are pending. Claims 2-5 and 9 have been canceled.
The foreign priority application No.10-2017-0113339 filed on September 05, 2017 in the Republic of Korea has been received and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new claim 12 recites that the positive active material includes LiNi0.84 Co0.11Al0.052O2.
 the specification does not teach this material, but only LiNi0.84 Co0.11Al0.05O2 (see par.00105 on page 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2015/0171476) in view of Kim et al. (US Patent 7,241,536).
With regard to claim 1, Onozaki et al. teach a non-aqueous electrolyte solution comprising a compound of formula (I):

    PNG
    media_image1.png
    133
    200
    media_image1.png
    Greyscale
(par.0009).
The examples of compounds of formula (I) include:

    PNG
    media_image2.png
    81
    282
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    213
    339
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    93
    281
    media_image4.png
    Greyscale
 (par.0009, par.0190-0191, and Table 1 in par.0215).
The compounds of formulas (I-1) and (I-5) are equivalent to a second additive of Chemical Formula 6, wherein Rk and Rp are halogens or they bond to form an oxalate group.
The compounds of formulas (I-3) and (I-4) are equivalent to a second additive of Chemical Formula 5, wherein Rg-Rj are halogens or two bond to form an oxalate group.
Onozaki et al. teach that the non-aqueous electrolyte solution may comprise a compound of formula (I) in an amount of 0.01-10mass % (par.0009). This range includes the range of 0.5-7wt% for the second additive in claim 1.
Onozaki et al. further teach that the electrolyte comprises a lithium salt and non-aqueous solvents (par.0014).
Onozaki et al. further teach that other components may be incorporated in the electrolyte solution to improve the function of the electrolyte solution (par.0131), but fail to teach a first additive of Chemical Formulas 1 or 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include bis(trimethylsilyl)sulfate or di-t-butylsilyl bis(trifluoromethane sulfonate) in the electrolyte solution of Onozaki et al., in order to obtain an electrolyte solution with higher decomposition voltage.
Bis(trimethylsilyl)sulfate is a first additive of Chemical Formula 1, wherein R1-R6 are primary alkyl groups.
Di-t-butylsilyl bis(trifluoromethane sulfonate) is a first additive of Chemical Formula 2, wherein R7 and R8 are secondary alkyl groups and X is a halogen atom.
Kim et al. teach that an electrolyte may comprise bis(trimethylsilyl)sulfate or di-t-butylsilyl bis(trifluoromethane sulfonate) in amount of 1-5wt% (see Table 1 in columns 5 and 6). This range is within the range for the first additive in claim 1.
Onozaki et al. further teach a lithium ion secondary battery comprising a positive electrode, a negative electrode, and the electrolyte solution (par.0160). The positive electrode contains a positive electrode active material (par.0141), which may be LiNi0.85 C0.10Al0.05O2 (par.0164). 
LiNi0.85 C0.10Al0.05O2 is a compound of Chemical Formula 7 in claim 1, wherein a=1, x=0.85, y=0.1, z=0.05 and M’ is Al.

Onozaki et al. teach that the electrolyte may comprise LiFOB (lithium difluoro(oxalate)borate) in an amount of 1-2wt% (see Table 1 in par.0215). 
Onozaki et al. further teach that the electrolyte comprises LiPF6, DEC and DMC (par.0189 and Table 1 in par.0215).
DEC and DMC are carbonate solvents.
An electrolyte comprising 1mass% of LiFOB (Examples 2, 3 and 9 in Table 1, par.0215 of Onozaki et al.) and 1mass% bis(trimethylsilyl)sulfate (Example 1 in Table 1, column 5 of Kim et al.) meets the limitations of claim 6 for an electrolyte wherein the weight ratio of the first additive: second additive is 1:1. This ratio is within the claimed range.
With regard to claim 7, Kim et al. teach di-t-butylsilyl bis(trifluoromethane sulfonate) (column 4, lines 55-62 and Table 1 in columns 5-6).
With regard to claim 8, Onozaki et al. teach electrolytes comprising LiFOB (lithium difluoro(oxalate)borate), LiDFOP (lithium difluorobis(oxalate)phosphate), LiTFOP (lithium tetrafluoro(oxalate)(phosphate) (par.0190-0191, Table 1 in par.0215).
With regard to claim 11, Onozaki et al. teach a non-aqueous electrolyte solution comprising a compound of formula (I):

    PNG
    media_image1.png
    133
    200
    media_image1.png
    Greyscale
(par.0009).
The examples of compounds of formula (I) include:

    PNG
    media_image5.png
    86
    283
    media_image5.png
    Greyscale
(par.0009, par.0191, and Table 1 in par.0215), which is the claimed lithium difluorobis(oxalate)phosphate.
The compound may be included in the non-aqueous electrolyte solution in an amount of 0.01-10mass % (par.0009). This range includes the claimed range.
Onozaki et al. further teach that the electrolyte comprises a lithium salt and non-aqueous solvents (par.0014).
Onozaki et al. further teach that other components may be incorporated in the electrolyte solution to improve the function of the electrolyte solution (par.0131), but fail to teach trimethylsilyl methane sulfonate.
Kim et al. teach a non-aqeuous electrolyte for a lithium secondary battery, wherein the electrolyte comprises a lithium salt, a non-aqueous solvent, and an organic compound (abstract). The organic compound may be trimethylsilyl methanesulfonate, (column 4, lines 55-62 and Table 1 in columns 5-6). The electrolytes comprising these compounds have higher decomposition voltages than electrolytes without these compounds (column 6, lines 53-56).

Kim et al. further teach that trimethylsilyl methanesulfonate may be included in an electrolyte in an amount of 1wt% (see Table 1 in column 6). This amount is within the claimed range.
Onozaki et al. further teach a lithium ion secondary battery comprising a positive electrode, a negative electrode, and the electrolyte solution (par.0160). The positive electrode contains a positive electrode active material (par.0141), which may be LiNi0.85 C0.10Al0.05O2 (par.0164). 
LiNi0.85 Co0.10Al0.05O2 is a compound of Chemical Formula 7 in claim 11, wherein a=1, x=0.85, y=0.1, z=0.05, and M’ is Al.
Therefore, the lithium ion secondary battery of Onozaki modified by Kim is equivalent to the rechargeable lithium battery of claim 11.
With regard to claim 12, Onozaki et al. teach a non-aqueous electrolyte solution comprising LiDFOP (lithium difluorobis(oxalate)phosphate) in amount of 2wt% (par.0191, and Table 1 in par.0215).
Kim et al. teach that trimethylsilyl methanesulfonate may be included in an electrolyte in an amount of 1wt% (see Table 1 in column 6).
Onozaki et al. further that the positive electrode active material may be LiNi0.85 C0.10Al0.05O2 (par.0141, par.0164). 
This compound does not comprise Ni, Co, and Al in the claimed amounts, but the contents of Ni, Co, and Al are extremely close to the claimed amounts.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a positive active material of formula LiNi0.84 Co0.11Al0.052O2, because it has a composition very close to LiNi0.85 C0.10Al0.05O2 and it would be expected to have the same properties.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). (MPEP 2144.05. I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS)

Response to Amendment
The Declaration under 37 CFR 1.132 filed on September 08, 2021 is insufficient to overcome the rejection of claims 1 and 11 based upon Onozaki et al. (US 2015/0171476) in view of Kim et al. (US Patent 7,241,536) as set forth in the last Office action because the evidence submitted in the Declaration is not commensurate with the scope of the claims.
The examiner would like to note that the Declaration shows examples of batteries within the scope of the invention, wherein the batteries comprise:
-Ni84 or Ni88 in the positive electrode, and
– an electrolyte including TESS or TMSES as first additive, and LiDFOP or LiBOB as second additive.
Ni84 is LiNi0.84Co0.11Al0.05 O2 (see par.00105 on page 25 of the specification of the instant application).This compound meets the limitations for a positive active material of Chemical Formula 7 in claims 1 and 11.
Ni88 is not defined, and it is not clear if it meets the limitations for the positive active material of Chemical Formula 7 in claims 1 and 11.
LiDFOP is lithium difluoro(bisoxalato)phosphate represented by the formula:

    PNG
    media_image6.png
    104
    219
    media_image6.png
    Greyscale
 (see pages 25-26 of the specification of the instant application), and it is a second additive of Chemical Formula 5 in claim 1, wherein Rg and Rj are fluorine atoms, Rh and Ri are linked to form an oxalate group.
	LiDFOP is claimed as additive in claim 11.


    PNG
    media_image7.png
    104
    177
    media_image7.png
    Greyscale
 (see par.00111 on page 26 of the specification of the instant application), and it is a second additive of Chemical Formula 6 in claim 1, wherein Rk and Rp are linked to form an oxalate group.
	TESS is bis(triethylsilyl)sulfate of Chemical Formula 1a:

    PNG
    media_image8.png
    88
    290
    media_image8.png
    Greyscale
(see par.00106 and par.00111 on pages 25-26 of the specification of the instant application),and is a first additive of Chemical Formula 1 in claim 1, wherein R1-R6 are alkyl groups with 2 carbon atoms.
	TMSES is represented by the Chemical Formula 3a:

    PNG
    media_image9.png
    79
    178
    media_image9.png
    Greyscale
(see par.00107 and par.00111 on pages 25- 26 of the specification of the instant application).
	This compound does not meet the limitations for a first additive in claim 1.
	Claim 11 recites trimethylsilyl methane sulfonate, which is a compound of formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. This compound is different from 
    PNG
    media_image9.png
    79
    178
    media_image9.png
    Greyscale
(TMSES) shown in the examples.

	There are no examples within the scope of claim 11, and no evidence showing unexpected superior results of the battery in claim 11.
	The examples wherein the first additive is TESS and the second additive is LiDFOP or LiBOB are within the scope of claim 1.
However, claim 1 broadly recites:
- first additive including a compound of Chemical Formula 1, a compound of Chemical Formula 2, or combinations thereof:

    PNG
    media_image11.png
    135
    203
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    122
    186
    media_image12.png
    Greyscale
,wherein R1-R8 are each independently a primary, secondary, or tertiary alkyl group, an alkenyl group, or an anyl group, and each X is independently hydrogen or a halogen atoms; and
-a second additive including a compound of Chemical Formula 5, a compound of Chemical Formula 6, or combinations thereof:

    PNG
    media_image13.png
    158
    256
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    157
    233
    media_image14.png
    Greyscale
, wherein Rg, Rh, Ri, and Rj are independently a halogen, an unsubstitited alkyl group, or a halogen-substituted alkyl group, or at least two of Rg, Rh, Ri, and Rj are linked to form an oxalate group, Rk and Rp k and Rp are linked to form an oxalate group.
Claim 1 allows for a large number of combinations of first additive(s) and second additive(s).
Therefore, the examples showing TESS in combination with LiDFOP or LiBOB are not commensurate with the scope of claim 1 and are not sufficient to show unexpected superior results of the battery in claim 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). (MPEP 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention)
The rejections of record are maintained.

Response to Arguments
Applicant's arguments filed on September 08, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the examples in the Table how that the combination of a specific set of additives and a positive active material with high Ni content leads to surprising improvement in cycle life resistance variation ratio.
The examiner would like to note that the Table in the Remarks is the same as the one presented in the Declaration under 37 CFR 1.132 filed on September 08, 2021. The examiner’s comments regarding the evidence in the Table is presented in paragraph 8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722